Notice of Allowability

Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Lee publication wherein discloses an apparatus for controlling to enable an autonomous system in a vehicle, the apparatus (see at least Figs. 1 - 7, and ¶0028.  In particular, see Figs. 1, 2, and 5.  See ¶0028) comprising:
a sensor configured to sense information regarding an outside of the vehicle and an inside of the vehicle (see at least Figs. 1 - 7, ¶0028 - ¶0031.  In particular, see Fig.  1. See ¶0028);
an input device configured to receive an input from a driver of the vehicle (see at least Fig. 1 and  ¶0016); 
an output device configured to output a notification in the vehicle (see at least Figs. 1 - 7, and ¶0029.  In particular, see Fig. 6 ~ S148.  See ¶0029); and 
a control circuit configured to be electrically connected with the sensor, the input device, and the output device, wherein the control circuit is configured to (see at least Figs. 1 - 7, and ¶0017 - ¶0018): 
activate an autonomous control in response to the received input (see at least Fig. 1 and  ¶0016);
detect a critical situation of the vehicle by the sensor (see at least Figs. 1 – 7.  In particular, see Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step Autonomous Driving Mode (ADM) --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical threats are quantified  --> step S148, warning is issued.  See ¶0024 - ¶0025, and ¶0029); 
output a notification to transfer a control authority by the output device in response to the detected critical situation (see at least Figs. 1 – 7.  In particular, see Figs. 5 - 7, and ¶0029.  In particular, see Fig. 6 ~ S148.  See ¶0029); and 
automatically reactivate the autonomous control when the critical situation is solved after temporarily releasing the autonomous control (see at least Figs. 1 – 7.  In particular, see Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step ADM --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical threats are quantified  --> step S148, warning is issued --> step S147, potential critical threat is validated as sufficient to warrant driver intervention, and driver taker-over for manual driving is performed. Once the environmental threat condition is no longer present, the system returns to autonomous driving mode, and the process flow repeats.  See ¶0021 - ¶0025, and ¶0029, In particular, see ¶0029), 
wherein the critical situation of the vehicle corresponds to a critical situation of a specified type having a lower risk than a predetermined level of risk (see at least Figs. 1 – 7.  In particular, see Fig. 6 and ¶0029), and
wherein the critical situation of the specified type comprises at least one of:
prediction of temporary departure from an operational design domain (ODD) of the autonomous control; detection of driver distraction; detection of steering control by the driver for less than or equal to a specified level; or detection of acceleration control by the driver for less than or equal to the specified level.  (See at least Figs. 1 – 7.  In particular, see Figs. 6 - 7, ¶0021 - ¶0025, and ¶0029 - ¶0030. In particular, see Fig. 7 - process methods steps S146 - S149.  See ¶0029 - ¶0030.)
However, the prior art does not teach, or suggest every element of independent claims 1 and 13. As such, a person skilled in the art would not modify Lee, or any other combination thereof, to provide the method wherein the control circuit is configured to:
release the autonomous control when the critical situation does not correspond to the critical sitat6uion of the specified type; 
maintain releasing the autonomous control when the critical situation is solved; and
reactivate the autonomous control only when the input is detected again.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein the control circuit is configured to:
release the autonomous control when the critical situation does not correspond to the critical sitat6uion of the specified type; 
maintain releasing the autonomous control when the critical situation is solved; and
reactivate the autonomous control only when the input is detected again.  
In particular, the prior art is silent in teaching, or suggesting a method wherein the control circuit is configured to:
 maintain releasing the autonomous control when the critical situation is solved; and
reactivate the autonomous control only when the input is detected again.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661